327 F.2d 498
John Joseph POWERS, Appellant,v.John C. TAYLOR, Warden United States Penitentiary, Leavenworth, Kansas, Appellee.
No. 7501.
United States Court of Appeals Tenth Circuit.
January 29, 1964.
Rehearing Denied February 26, 1964.

Jay L. Gueck, Denver, Colo., for appellant.
Benjamin E. Franklin, Asst. U. S. Atty., (Newell A. George, U. S. Atty., on the brief), for appellee.
Before LEWIS and SETH, Circuit Judges, and KERR, District Judge.
PER CURIAM.


1
Appellant is presently confined at the United States Penitentiary at Leavenworth, Kansas, under sentence upon conviction for a Dyer Act offense. This court has earlier considered a direct appeal. Powers v. United States, 10 Cir., 305 F.2d 157. He now appeals from an order of the District Court for the District of Kansas dismissing his petition for a writ of habeas corpus.


2
Appellant presently contends that he was sentenced to a term of two years, should be credited with time spent in custody prior to sentencing, and consequently is entitled to immediate release. The contentions are patently without merit. The record shows appellant to have been sentenced to a term of three years; and the time of sentence begins to run only in accord with the provisions of 18 U.S.C.A. § 3568 and when he was received at the place of service. Byers v. United States, 10 Cir., 175 F.2d 654; McIntosh v. Looney, 10 Cir., 249 F.2d 62, cert. den. 355 U.S. 935, 78 S. Ct. 418, 2 L. Ed. 2d 417.


3
Affirmed.